Citation Nr: 0506161	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance pursuant to Title 38, United States 
Code, Chapter 35.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from March 1957 to July 1977.  
He died in December 2001.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was a self-
inflicted gunshot wound to the head.

2.  Based on presumed exposure to Agent Orange, there is 
medical evidence indicating a probability that the veteran's 
chondroblastic osteosarcoma of the pelvis was due to that 
exposure.

3.  The evidence demonstrates a likely relationship between 
the cause of the veteran's death by suicide due to mental 
unsoundness, which was a proximate result of a service 
related cause.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
a disability incurred in or aggravated by service did cause 
or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 105, 1110, 1131, 1112, 1113, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 
3.307, 3.309, 3.310, 3.312 (2004).

2.  The criteria for entitlement to basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, are met.  38 U.S.C.A. § 3501; 38 
C.F.R. §§ 3.807, 21.3021 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Because this decision effects a grant of the benefits sought 
on appeal, appellate review may be conducted without 
prejudice to the claimant, Bernard v. Brown, 4 Vet. App. 384 
(1993), and it is unnecessary to further analyze the impact 
of recent changes to the regulations defining VA's duty to 
assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

II.   Factual background

At the time of the veteran's death, service connection was in 
effect for prolapse of mitral valve, which was evaluated as 
30 percent disabling.

The veteran's death certificate discloses that he died in 
December 2001.  The cause of death was certified as gunshot 
wound to the head, the manner of death was suicide, by self 
inflicted gunshot wound.  No other condition was listed as an 
underlying cause leading to or resulting in the immediate 
cause of death.  The certificate indicates that an autopsy 
was performed and findings were considered in determining the 
cause of death.  The injury causing death occurred at home in 
the morning.

A review of the veteran's service medical records reveals no 
pertinent medical history.  At the time of his April 1977 
retirement examination, all clinical evaluations were normal.

A review of the veteran's multiple DD Forms 214 indicate that 
over the course of his military career in the Air Force, his 
service included that in Vietnam.  His military occupational 
specialty (MOS) included administrative clerk, specialist, 
and supervisor.

The report of a VA examination in August 1977 shows no 
pertinent findings or diagnoses with respect to any cancer.

The claims file contains private treatment records dated from 
1989 to the time of the veteran's death.  Additionally, there 
are statements by treating physicians dated after his death.  

In a November 2001 statement, Kenneth A. Jaffe, M.D., stated 
that the veteran was admitted with a destructive lesion in 
the left periacetabular region, and there was an associated 
soft tissue mass.  Dr. Jaffe stated that it appeared to be 
consistent with a high-grade sarcoma, chondroblastic 
osteosarcoma.  Staging studies showed metastatic disease in 
the retroperitoneum as well as multiple lung nodules.

A November 2001 report of a CT scan of the pelvis contains an 
impression of large destructive lesion in the left iliac bone 
and superior pubic ramus with associated soft tissue mass.  
This represents the known chondrosarcoma.

Hospital records from South Baldwin Regional Medical Center 
show that the veteran was hospitalized over two days in 
December 2001 due to symptoms diagnosed as bowel obstruction.  
The report noted that the veteran was taking multiple 
narcotics due to hip pain.  The veteran was treated, 
discharged and transferred the day after admission.


Hospital records at Sacred Heart Hospital show that the 
veteran was transferred there and hospitalized for 14 days in 
mid-December 2001 for treatment of a partial small bowel 
obstruction.  The hospital report noted a history of type II 
diabetes mellitus and essential hypertension, and a remote 
history of a possible myocardial infarction without 
subsequent long-term sequelae.  A recently diagnosed 
chondroblastic osteosarcoma of the left hip was also noted.  
The veteran had been scheduled to begin palliative 
chemotherapy.  A workup had demonstrated apparent pulmonary 
and distant osseous metastasis.  The veteran was transferred 
due to multiple clinical problems related to his malignancy 
including bilateral massive lower extremity lymphedema with 
the possibility of a deep venous thrombosis and severe pain 
from his osteosarcoma.  The report noted that the orthopedic 
history dated back to the early 1990s when the veteran 
developed left hip pain.  X-rays then revealed degenerative 
arthritis. 

The December 2001 hospital report shows that the veteran 
underwent surgery, which revealed extensive peritoneal 
metastases.  The veteran had an ileocolectomy with primary 
ileocolostomy anastomosis and excision of a large cake of 
small bowel mesenteric tumor.  There were multiple areas of 
metastatic implants noted throughout the abdomen and pelvis 
along with the obvious exophytic tumor arising out of the 
left hemipelvis bone from his chondrosarcoma.

After surgery, the physician discussed with the veteran and 
his wife the issues of possible treatment versus supportive 
care.  The veteran understood the poor prognosis given his 
stage IV disease. The veteran agreed to try a single dose of 
Doxorubicin to be given once every three weeks.

The December 2001 hospital report contains final diagnoses at 
discharge of (1) stage IV chondroblastic osteosarcoma of the 
left ilium with peritoneal carcinomatosis and mechanical 
small bowel obstruction, status post laparotomy with 
ileocolectomy and primary ileocolostomy anastomis and 
excision of proximal small bowel mesenteric tumor mass 
adjacent to bowel; and (2) severe left hip pain secondary to 
chondroblastic osteosarcoma.  Secondary diagnoses included 
(1) type II diabetes mellitus, (2) essential hypertension, 
(3) questionable history of myocardial infarction in early 
1980s, (4) history of tobacco use, and (5) history of 
nephrolithiasis.

Review of the December 2001 hospital report and death 
certificate shows that the veteran committed suicide by self 
inflicted gunshot wound to the head in the morning one day 
after leaving the hospital. 

In a statement dated in June 2002, Thomas B. Tan, M.D., 
stated the following.  The veteran was found to have a very 
rare chondroblastic osteosarcoma of the left ilium with 
peritoneal carcinomatosis.  The veteran was hospitalized and 
treated in December 2001 for a bowel obstruction and 
discharged after a laparotomy was performed.  He was treated 
with one cycle of doxorubicin chemotherapy and had sporadic 
nausea and vomiting.  He was ultimately discharged home.  His 
prognosis at the time for his metastatic disease was dismal 
and ultimately, as expected, he died.  The veteran was 
requiring high doses of narcotics during hospitalization and 
on discharge required oral medication with high doses of 
OxyContin and Dilaudid for breakthrough.

Dr. Tan stated that the development of chondroblastic 
osteosarcoma of the pelvis is extraordinarily rare, and he 
had not seen a case of this type of sarcoma before.  He 
stated that chondroblastic osteosarcoma is extremely rare and 
even more so developing in the left ilium.  In addition, the 
pattern of spread being peritoneal carcinomatosis, as opposed 
to the usual hematogenous metastases to the lungs, is even 
more unusual, as well.  Dr. Tan stated that he would have to 
say that there was no way one could discount the veteran's 
prior Agent Orange exposure with the well-known association 
of dioxin with a whole host of human malignancies and its 
powerful carcinogenic potential.  Dr. Tan stated that for a 
gentleman of the veteran's age to have this particular 
extremely-rare osteogenic sarcoma in a highly unusual 
location with an even more bizarre pattern of metastases, 
does beg the question as to what role Agent Orange might have 
played in this kind of aggressive, rare tumor and even more 
unusual pattern of metastases.  

Dr. Tan concluded with an opinion that there is a significant 
probability that Agent Orange played a major role in the 
veteran's development of this rare cancer, as well as 
possibly contributing to its very aberrant biological 
behavior.  Dr. Tan further opined that the veteran had a 
dismal prognosis, given his disease presenting with 
metastatic involvement of the abdominal cavity on 
presentation, was incurable, and in all likelihood was 
rapidly terminal, as was subsequently borne out by his 
clinical course.

In a September 2002 letter Jean F. Bolton, M.D., stated that 
Dr. Bolton had treated the veteran for six years, including 
for type II diabetes mellitus, osteoarthritis, diverticulosis 
and lastly chondrosarcoma.  Dr. Bolton stated that the 
veteran experienced tremendous pain with his chondrosarcoma, 
without a doubt the most excruciating pain Dr. Bolton had 
ever witnessed in twenty years of medical practice, requiring 
huge doses of pain medication.  Dr. Bolton stated that the 
degree of the veteran's pain was extreme (in a man that 
tolerated pain well).

III.  Analysis

A.  Service Connection for Cause of Death

The appellant essentially contends on appeal that the 
veteran's suicide from a gunshot wound resulted from the 
development of effects resulting from the diagnosed 
carcinoma, which was due to in-service exposure to Agent 
Orange.  Therefore, she claims entitlement to service 
connection for the cause of the veteran's death.


In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002).  No compensation shall be paid if the disability 
is a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004). 

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, diabetes mellitus becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii). These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 
3.307(a).


If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.

However, a claimant is not precluded from establishing 
service connection with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2004).  

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death. 38 C.F.R. §§ 3.312(b) and (c) 
(2004).

In adjudicating the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board must also consider whether the disability that caused 
the veteran's death, that is, suicide by gunshot wound, may 
be service-connected.  Under the laws administered by VA, 
service connection may be granted for the cause of death by 
suicide in situations in which it is established that at the 
time of death there was mental unsoundness due to or the 
proximate result of a service connected disease or injury.  
Where the evidence shows no reasonable adequate motive for 
suicide, it will be considered to have resulted from mental 
unsoundness and the act itself considered to be evidence of 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances that could lead a rational person to self-
destruction.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.302 (2004); see also Sheets v. Derwinski, 2 Vet. App. 512 
(1992).  In the absence of a determination of an unsound 
mind, a veteran's death by suicide would be considered the 
result of his own willful misconduct, and service connection 
for the cause of death would be precluded.  See 38 C.F.R. §§ 
3.301(a), 3.302(a) (2004).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the appellant's favor, the 
Board finds that service connection is warranted for the 
cause of the veteran's death.  At the outset, the Board 
acknowledges that the veteran served in Vietnam and, as such, 
his in-service exposure to herbicides is presumed.  The Board 
also acknowledges that, at the time of his suicide from a 
self-inflicted gunshot wound, the veteran had been diagnosed 
with a rare chondroblastic osteosarcoma of the left ilium 
with peritoneal carcinomatosis, and had been prescribed pain 
medication.  

Importantly, the appellant has provided medical nexus 
evidence to substantiate her contentions regarding one link 
in the cause of the veteran's death in the form of a detailed 
medical statement from Dr. Tan.  He linked the development of 
the chondroblastic osteosarcoma to prior Agent Orange 
exposure.  He noted a well-known association of dioxin with a 
whole host of human malignancies and its powerful 
carcinogenic potential.  He opined that there was a 
significant probability that Agent Orange played a major role 
in the development of the veteran's rare cancer, and possibly 
contributing to its very aberrant biological behavior, noted 
as a bizarre pattern of metastases.  Based on the foregoing, 
the Board finds that the veteran's cancer was connected to 
his service.

The appellant has essentially claimed that the veteran 
committed suicide because of the terminal nature of the 
cancer and extreme pain associated with it.  The Board notes 
that the veteran committed suicide one day after leaving the 
hospital where he and the treatment provider discussed the 
poor prognosis of his stage IV disease, tantamount to a 
terminal condition.  The veteran experienced tremendous pain 
from his chondrosarcoma requiring high doses of narcotics.  
Dr. Bolton described the pain as the most excruciating he had 
ever witnessed in twenty years of practice.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the appellant's favor, the 
Board finds that service connection is warranted for the 
cause of the veteran's death.  Although an objective finding 
of mental unsoundness at the time of the veteran's death is 
not of record, the statements by Dr. Tan and Dr. Bolton 
contain sufficient affirmative evidence showing circumstances 
that could lead a rational person to self-destruction.  This 
would include the excruciating pain experienced by the 
veteran and the mental state which would have resulted from 
learning of the prognosis of the disease.  

Accordingly, the Board finds that, as a result of in-service 
exposure to Agent Orange, the veteran developed terminal 
cancer with excruciating pain.  That caused a mental 
unsoundness that led to his suicide by gunshot wound, which 
is listed as the immediate cause of the veteran's death.  
Therefore, service connection for the cause of the veteran's 
death is warranted.

B.  Chapter 35 Benefits

The Board notes that the appellant is seeking Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35, and 
burial benefits.

For the purposes of Dependents' Educational Assistance, a 
child or surviving spouse of the veteran will have basic 
eligibility for benefits where the veteran was discharged 
under other than honorable conditions, and had a permanent 
and total service-connected disability in existence at the 
date of the veteran's death, or is forcibly detained by a 
foreign government or captured, or where the veteran died as 
a result of a service-connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. §§ 3.807, 21.3021 (2004).


Thus, given the Board's finding that the veteran died of a 
self-inflicted gunshot wound that was the proximate result of 
cancer incurred as a result of in-service Agent Orange 
exposure, the appellant has met the conditions for basic 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, based on service-
connected death.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 
21.3021.  Accordingly, the appeal is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to basic eligibility for Dependents' Educational 
Assistance pursuant to Title 38, United States Code, Chapter 
35 is granted.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


